Citation Nr: 0415542	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-20 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from May 1951 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the above 
claim.

In May 2004, the veteran's representative submitted a VA 
medical opinion, dated in May 2004, and a statement waiving 
initial agency of original jurisdiction review.


FINDING OF FACT

The veteran has PTSD as a consequence of traumatic events he 
experienced while serving in Korea.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, 
including PTSD, is warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The duty to notify and assist has been complied with to the 
extent necessary, as the Board finds that the evidence of 
record supports the veteran's claim for service connection 
for an acquired psychiatric disorder, including PTSD.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2003).  
Adjudication of the claim at this time, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran since the 
claim is granted.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West  
2002); 38 C.F.R. § 3.303(a) (2003).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition (DSM- 
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

Through his hearing testimony in March 2003, and statements 
included in the record, the veteran has consistently given a 
history of exposure to combat activity while aboard the USS 
Eversole (DD 789) while serving in the Korean Conflict.  He 
was a seaman cook in service, and has no combat related 
medals or awards.  His wife provided a lay statement 
regarding the veteran's behavior since service separation.  

VA mental health records and Vet Center treatment records 
show varying diagnoses, including depression and PTSD.  In 
March 2003, the Vet Center readjustment counselor stated that 
the veteran was initially diagnosed with major depression, 
but since that initial assessment, he had reviewed the 
traumatic incident and (stressor) statement written by the 
veteran and concluded that the veteran suffered from PTSD.    

The veteran submitted an excerpt from the history of the 
Eversole II (DD-789).  That history shows that the ship 
sailed her second tour of duty in the Korean War, from August 
27, 1951 to April 10, 1952, and from November 17, 1952 to 
June 29, 1953.  During that time, it bombarded Hungnam, 
Wonsan, and other points along the east coast of Korea, and 
blockaded.  The veteran's personnel records show that he was 
aboard the Eversole from March 31, 1953 to June 30, 1953, and 
thereafter.  The Eversole received seven battle stars for 
Korean war service.  

On May 13, 2004, a VA program therapist, with co-signature by 
a psychiatrist of the PTSD/Trauma Clinic, wrote a letter 
documenting the veteran's psychiatric diagnosis.  The 
therapist had also written an earlier letter in support of 
the veteran's claim.  In the May 2004 letter, the examiners 
stated that the veteran's "post-traumatic stress disorder 
was a result of combat related trauma incurred while serving 
in the United States Navy during the Korean War."  The 
remainder of the report was as follows:

(VA doctor) assessed you June 6, 2001 for trauma-like 
symptoms.  At that time you endorsed the full 
compliment of symptoms across the DSM-IV three 
domains for a diagnosis of PTSD chronic severe.  The 
three domains are:  1) Intrusive thoughts, re-
experiencing, 2) Isolation, avoidance, emotional 
numbing, 3) Hypervigilance, arousal.  You reported 
intrusive thoughts of combat, nightmares 3-4 times a 
week of combat content including land fighting of 
Koreans along side your brother.  You reported your 
brother was in the Marines and was killed in action 
as you prepared to ship out to Korea.  You also 
report situational triggers with Asians.  You 
endorsed emotional numbing, avoidant behavior, social 
isolation along with physical isolation living in a 
rural setting.  You show little interest or caring 
about people or things around you.  You have 
decreased cognitive skills in concentration, 
comprehension, long and short term memory, and can 
not follow multi-stepped directions.  You are 
hypervigilant, irritable with rageful outbursts, have 
sleep disturbances with rituals and potentiated 
startle response.  You suffer anxiety with daily 
panic attacks, dysthymia as a result long term 
recurrent depression and suicidal ideations with 
means and plans but no time.  You present with a sad 
depressed mood; affect is restricted, blunted usually 
crying with minimal provocation.  You stated these 
symptoms began shortly after discharge.  I have been 
your primary therapist since August 2001 and can 
attest to the frequency and intensity of your 
symptoms.  I have also witnessed a steady decline in 
your defense mechanisms and coping skills dealing 
with your PTSD.

At the time of your assessment and now, you have been 
able to identify several combat related events that 
serve as direct links to your symptoms.  As reported, 
you were in the United States Navy, and served aboard 
the USS Eversole DD 789 during her second tour off 
the Korean coast 11.17.52-6.29.53.  Your 
documentation shows your rating to be a cook.  As we, 
and others are aware, a Navy rating indicates your 
primary field of responsibility.  However, when at 
sea, crew members are assigned other duties 
regardless of rating or specific training for 
"general quarters," "battle stations," "damage 
control," etc.  As you report you were assigned as a 
3 inch gun mount director, gun mount 32, during 
battle conditions.  You report directing fire at 
shore targets while in Wonsan Harbor, Hungnan Harbor 
and other coastal sites.  You report witnessing 
direct hits on trains, shores batteries, and massing 
enemy troops with the naked eye and field glasses.  
You state you saw dead and dying enemy soldiers, body 
parts, charred burning bodies, bodies flying in the 
air as a result of your direction.  You also report 
depth charges with hits on unnamed manned objects in 
Wonsan Harbor.  Your stories have been consistent.  
Personal documentation as well as information 
confirming the USS Eversole and its battle actions 
can be verified on the internet.  We believe there is 
no reason to doubt your veracity.

You have reported your brother was killed in action 
while serving in the U.S. Marine Corps prior to your 
shipping out.  You were able to attend his funeral 
and in our opinion also attend your grief.  It was 
there you vowed, 'to hurt those who killed my 
brother.'  We believe that incident, while occurring 
before your arrival off Korea, was not the causal 
event of your PTSD, but; rather the exposure to the 
above stated combat actions along with the fearful 
realization that you too could be killed, as your 
brother was.  The complicated bereavement for your 
brother came after your return.  

The DSM-IV diagnosis was Axis I:  PTSD chronic, severe, major 
depression recurrent (dysthymia), complicated bereavement; 
and Axis IV:  Lack of support system, isolation, avoidant 
behavior, impoverished life style, family stressors, 
financial stressors, unemployable, complicated bereavement, 
exposure to war zone, and excessive guilt.  

The opinion provided by the VA examiners in May 2004 
establishes the presence of PTSD in accordance with the DSM-
IV.  Additionally, the examiners specifically linked the 
veteran's PTSD to in-service stressors.  Documents showing 
the history of the USS Eversole, including bombardment and 
blockading, correspond to the dates that the veteran was 
aboard ship.  See Pentecost v.  Principi, 16 Vet. App. 124 
(2002).  The veteran testified that he participated in 
bombing in Korea while aboard the Eversole.  The evidence on 
this point is in equipoise, and the veteran has been 
diagnosed as having PTSD related to this in-service stressor.  
The veteran's depression was also associated with an event 
that occurred during his active duty, i.e., bereavement for 
his brother killed in Korea in September 1952.  See VA 
treatment record, dated February 13, 2001.  Accordingly, 
service connection for an acquired psychiatric disorder, 
including PTSD, is granted.  


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, is granted.



	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



